Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the after-final amendments filed on January 27, 2022.
Claim 10 is currently amended.  
Claims 1-9 and 13 have been canceled.   
Claims 10-12 and 14-28 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments have distinguished over the closest prior art of record, which is the previously cited combination of Mayer and Nair.  As Applicant has correctly argued, neither Mayer nor Nair teach determining a compensation value for the device that can be a plurality of values that are based at least in part on the electrical inspection and the cosmetic condition.  In other words, Mayer teaches determining one specific compensation value based on the brand or type of phone but not any cosmetic condition.  Nair teaches determining a cosmetic condition of a phone but not determining a range of values for that phone based on the determination of the cosmetic condition.  The closest additional prior art consists of Hudak (US 2010/0005004) or Banerjee (US 2003/0204289), which discuss appraising phones but do not expressly teach any specific electrical inspection of the phone nor an automatic inspection of the cosmetic condition (instead, a human operator inspection is assumed).  Thus, because Applicant’s amendments overcome the prior art of record, the claims are allowable.  
Examiner further notes that Applicant has provided terminal disclaimers to overcome the provisional non-statutory double patenting rejections, and thus those rejections are moot.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627